El Juez Presidente Sr. Heenández,
emitió la opinión del tribunal.
Con fecha 19 de julio de 1920, Miguel Durán por su pro-pio derecho y como padre con patria potestad sobre su me-nor hijo legítimo, Juan Ramón Durán y Seda, presentó de-manda en .la Corte de Distrito de Mayagüez contra Modesto Seda para que se declarara la nulidad de un contrato de compraventa de cierta finca rústica que el demandante Juan Ramón Durán y Seda y el demandado Modesto Seda habían celebrado, y ordenara la entrega o devolución de dicha finca al demandante Durán y Seda con la suma de $150 por los frutos que produjo durante el año y tres meses que la había *539poseído el comprador. Como razón fundamental de esta acción alega el demandante Juan Bamón Durán y Seda, que era menor de edad cuando celebró el contrato con el deman-dado y que éste se aprovechó de esa circunstancia para com-prarle por $224 una finca que entonces valía y aún vale $562.
El demandado al contestar la demanda alegó que el de-mandante Juan Bamón Durán y Seda era mayor de edad y estaba en la libre administración de sus bienes al vender la finca, como así lo hizo constar en el documento privado de venta que firmó, y que la finca no tenía mayor valor que el precio de $232.75 que por ella pagó.
También formuló contrademanda el demandado para que el demandante Juan Bamón Durán y Seda fuera condenado a otorgarle escritura piiblica de .venta de la finca vendida por el mismo precio en que se verificó el contrato.
Celebrado el juicio la corte dictó sentencia en 10 de fe-brero de 1921 declarando sin lugar la demanda y con lugar la contrademanda, con las costas del.juicio a cargo del de-mandante Juan Bamón Durán y Seda, quien- apeló de dicha sentencia.
La opinión que sirve de fundamento a la sentencia pro-nunciada, en la parte atinente, dice así:
“De la evidencia practicada, la corte encuentra probados los si-guientes hechos:
“El día 1 de febrero de 1919, en el barrio de Llanos Tuna, del término municipal de Cabo Rojo, Juan Ramón Durán y Seda, y el demandado Modesto Seda celebraron un contrato en virtud del cual el primero le vendió al segundo una finca rústica de su propiedad radicada en el mismo barrio de Llanos Tuna, por el precio de $223.75. Al practicarse la mensura de la finca ésta dió una cabida de una cuerda setenta y nueve céntimos. El precio se pagó en efec-tivo por un tal Villas Pagan a nombre de Modesto Seda, en dos veces; $205 el mismo día del contrato al vendedor Juan Ramón Durán y Seda, en la casa del señor Pagan; y $18.75 a Miguel Durán, padre del vendedor, algunos días después en el piueblo de Cabo Rojo.
“En todos los particulares del contrato celebrado por Juan Ra-món Durán y Seda y Modesto Seda; ofrecimiento de venta de la *540finca, mensura y entrega de ésta y hasta recibir parte del precio para su hijo, intervino Miguel Durán. Ambos de acuerdo manifes-taron constantemente al demandado Modesto Seda y a las otras per-sonas que intervinieron en el negocio, que Juan Ramón ya había cumplido su mayoría de edad, y que como tal tenía capacidad sufi-ciente para efectuar la venta. En el documento privado que otor-garon de este contrato también lo hizo constar el vendedor Durán y Seda declarando que era mayor de edad y tenía la libre administra-ción de sus bienes y la necesaria capacidad legal para tratar y con-tratar. El demandado Modesto Seda creyó de buena fe que Juan Ramón Durán y Seda era mayor de edad a la fecha en que se celebró el contrato y por tal virtud entró en él.
“Juan Ramón Durán y Seda se comprometió con Modesto Seda a elevar a escritura pública el contrato privado que había otorgado de la venta de la finca tan pronto como fuera requerido para ello, lo que no ha hecho, a pesar de que así se lo ha solicitado Modesto Seda.
“No existe evidencia crae haya probado la alegación de la de-manda de que el demandado obtuvo ventaja en el contrato porque la finca valía más de lo que él pago por ella; antes por el contrario, lo que se infiere de la prueba es que se pagó un precio razonable.
• “El día primero de febrero de 1919, o sea la fecha del contrato, no tenía todavía 21 años de edad Juan Ramón Durán y Seda. El juicio de este caso se celebró el día 20 de diciembre de 1920, en cuya fecha el expresado Juan Ramón Durán y Seda tenía 21 años y tres meses de edad. De su aspecto en general aparece ser mucho mayor, por lo que se explica claramente el buen resultado de su simulación y engaño al conducirse como de mayor edad cuando todavía no tenía 20 años.
“Como una cuestión de derecho, la corte llega a la conclusión de que tanto Miguel Durán como Juan Ramón Durán y Seda están im-pedidos de alegar la nulidad de la venta efectuada por el segundo a Modesto Seda y recuperar la propiedad vendida quedándose con el precio que se pagó por ella, porque ambos se confabularon y se pu-sieron de acuerdo para que Juan Ramón efectuara la venta como mayor de edad, y el comprador Modesto Seda así lo creyó de buena fe. — '(14 Ruling Case Law, 23, y siguientes.)
* * # *= * # #
“De las anteriores conclusiones de hecho y de derecho, resulta la obligación clara de Juan Ramón Durán y Seda de otorgar escritura pública al demandado Modesto Seda de la venta de la finca en litigio.
*541“Por todo lo cual, la corte es de opinión que debe desestimar, como desestima, la demanda en este caso, y se declara con lugar la contra-demanda, con las costas a cargo del demandante.”
Alega la parte apelante para sostener el recurso que la corte cometió error en la apreciación de las pruebas, y tam-bién en la aplicación del derecho con infracción del artículo 1230 del Código Civil por haber dado valor a un contrato en que el demandante no pudo prestar su consentimiento por ser menor de edad.
' Hemos examinado la evidencia aportada al juicio por am-bas partes y ella sostiene las conclusiones de hecho a que llegó la corte inferior. Juan Ramón Duran y Seda era real-mente menor de edad al celebrar con el demandado Modesto Seda el contrato de compraventa, y aunque él y su padre declaran no haber hecho manifestación alguna en el sentido de que Duran y Seda fuera mayor de edad, el mismo docu-mento privado de venta que firmó el vendedor y los testigos de la parte demandada tienden a probar lo contrario. La corte resolvió el conflicto de la evidencia a favor del deman-dado y a su apreciación debemos atenernos por no haberse demostrado que hubiera obrado influida por pasión, prejui-cio, parcialidad o manifiesto error.
Bajo las anteriores conclusiones de hecho, encontramos que lejos de ser erróneas, se ajustan a ellas las de derecho que estableció la referida corte.
En apoy'o de la validez del contrato de compraventa cuya nulidad se solicita, invocamos la doctrina establecida en el caso de García et al. v. Garzot, 18 D. P. R. 866; y para sos-tener la contrademanda nos referimos al artículo 1247 del Código Civil preceptivo' de que deberán constar en documento público los actos y contratos que tengan por objeto la crea-ción, transmisión, modificación o extinción de derechos rea-les sobre bienes inmuebles. Si el demandante Juan Ramón Durán y Seda vendió al demandado Modesto Seda la finca rústica de que se trata de cuyo contrato le otorgó documento *542privado, debe ser eompelido a llenar la formalidad de la escritura pública, según previene el artículo 1246 del mismo código.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jneces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hntcbison.